Citation Nr: 0417138	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  00-24 462A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 60 percent for 
status-post laminectomy for herniated nucleus pulposus, L5-
S1, with left radiculopathy. 

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Chris A. Carnaghie, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from October 1978 to 
January 1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which denied the claims on appeal.


REMAND

In January 2003, the Board undertook development of, among 
other things, the claims currently on appeal pursuant to 
38 C.F.R. § 19.9(a)(2), to include a request for outpatient 
treatment records, for Vocational Rehabilitation (Voc Rehab) 
records, and for a VA examination.  Outpatient treatment 
records were associated with the claims file but the veteran 
failed to report for the VA examination.  However, there is 
no indication that the Voc Rehab records were obtained.  
Subsequently, the United States Court of Appeals for the 
Federal Circuit invalidated the provisions of 38 C.F.R. 
§§ 19.9(a)(2) and 19.9(a)(2)(ii).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 234 F.3d 682 (Fed. 
Cir. 2003).  

As a result, the Board no longer has the authority to decide 
claims based on new evidence that it developed or obtained 
without obtaining a waiver from the appellant of his or her 
right to have this new evidence initially considered by the 
RO.  No waiver was obtained in this case and, in July 2003, 
the Board remanded the issues to the RO for further 
development, to include a review of the record and to issue a 
supplemental statement of the case (SSOC).  An SSOC was 
issued in January 2004; however, the Voc Rehab records were 
not obtained.  Because VA has notice of VA records 
potentially applicable to the claims, the Board is required 
to associate the records with the claims file.  

While Voc Rehab records are generally not subject to a remand 
request, the Board notes that additional outpatient treatment 
records should also be associated with the claims file.  As 
such, the issues are being remanded together in the interest 
of judicial economy.

Accordingly, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED for the following developments:

1.  Obtain outpatient treatment records 
related to the claims on appeal from the 
VA Medical Center (VAMC) in Memphis, 
Tennessee, for the period from March 2003 
to the present. 

2.  Obtain any VA Vocational 
Rehabilitation files which may have been 
created for the veteran.

3.  Thereafter, the RO should re-
adjudicate the issues on appeal.  If the 
benefits sought remain denied, the 
veteran and his attorney should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to the issues as well as a 
summary of the evidence received since 
the issuance of the last SSOC.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

